DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 27 is objected to because of the following informalities:  Claim 27 does not further limit claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 3-5, 7-9, 14, 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes (USP 7,857,075) in view of Daccord et al. (US 2011/0220350) in view of Reitsma et al. (US 2013/163642).
With respect to claims 1, 8, and 27, Jeffryes disclose a method/system for controlling drilling fluids in a drilling procedure to drill a borehole from a surface location through an earth formation to reduce interrupted communication through the borehole, comprising: receiving a range of desired optimal flow rates for pumping the drilling fluids into a drillstring, wherein the drillstring extends from the surface location down the 
	With respect to claim 3, Jeffryes disclose wherein the increased flow rate and/or the period of time are processed to provide that pressure in the borehole is kept within the optimal operating pressure window (see column 5 lines 36-40).
With respect to claim 4, Jeffryes does not disclose the percentage of increase flow rate.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have increased the flow rate up to 30%, 20% and/or 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 5, Jeffryes does not disclose the period of time. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a time period less than 5 minutes, 2 minutes or 1 minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.

With respect to claim 9, Jeffryes disclose a pressure sensor (36a) in communication with the processor configured to measure a pressure in the drillstring.
With respect to claims 14 and 22, Jeffryes disclose a method/system for controlling drilling fluids in a drilling procedure to drill a borehole from a surface location through an earth formation to reduce interrupted communication through the borehole, comprising: measuring a first flow rate of drilling fluid pumped into a drillstring during the drilling procedure before adding a section of drill pipe to the drillstring (see column 4 lines 3-19); reducing flow rate of the drilling fluid below the first flow rate to provide for connecting a drill pipe stand to the drill string (see column 4 lines 27-37); and increasing flow rate of the drilling fluid pumped into the drillstring above the first flow rate immediately after the section of drill pipe has been added to the drillstring (see column 5 lines 28-40).  With respect to claim 22, Jeffryes disclose a processor (38) in communication with the sensor (36a) and configured to control the pump (42).  Jeffryes disclose communicating via wired drillstring.  Daccord et al. disclose that downhole tools may communicate with the surface via hard wire and/or mud pulse telemetry (see paragraph 39).  As it is known to communicate measurements with both wired pipe and mud pulse telemetry in the same procedure and it is known to use mud pulse telemetry when mud is flowing, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used mud pulse telemetry after the second optimal 
With respect to claim 16, Jeffryes disclose further comprising: reducing the flow rate of the drilling fluid from the increased flow rate to a reduced flow rate (see column 5 lines 36-40).
With respect to claim 17, Jeffryes disclose wherein the reduced flow rate comprises a flow rate configured to provide that a downhole pressure of the drilling fluid in the borehole is within an optimal operating pressure window (see column 5 lines 36-40).
With respect to claim 18, Jeffryes disclose wherein the flow rate of the drilling fluid exceeds the reduced flow rate for a period of time (see column 5 lines 36-40).
With respect to claim 19, Jeffryes disclose wherein the increased flow rate and/or the period of time are determined to provide that the downhole pressure does not exceed the optimal operating pressure window (see column 5 lines 36-40).
With respect to claim 20, Jeffryes disclose wherein the first flow rate is provided to be a flow rate within a desired range of flow rates, and wherein the desired range of 
With respect to claim 21, Jeffryes disclose wherein the increase flow rate is outside of the desired range of flow rates (see column 36-40).
With respect to claim 23, Jeffryes disclose wherein the processor controls the pump to reduce the flow rate of the drilling fluid from the increased flow rate to a reduced flow rate (see column 5 lines 36-40).
With respect to claim 24, Jeffryes disclose wherein the reduced flow rate comprises a flow rate configured to provide that a downhole pressure of the drilling fluid in the borehole is within an optimal operating pressure window (see column 5 lines 36-40).
With respect to claim 25, Jeffryes disclose wherein the flow rate of the drilling fluid exceeds the reduced flow rate for a period of time (see column 5 lines 36-40).
With respect to claim 26, Jeffryes disclose wherein the increased flow rate and/or the period of time are processed by the processor (38) to provide that the downhole pressure does not exceed the optimal operating pressure window (see column 5 lines 36-40).

4.	Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Daccord in further view of Swadi (USP 8,387,725).
.

5.  	Claim 12 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Daccord in further view of Schneider (USP 8,136,603).
With respect to claim 12, Jeffryes discloses sensors, but not a sensor for determining when a connection has been made. Schneider (USP 8,136,603) disclose a sensor (33) that determines when a connection has been made (see column 5 line 1-17).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have added a sensor to Jeffryes as taught by Schneider which determines when a connection has been made in order to fully monitor the drilling operation.

6.  	Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Daccord in further view of Koederitz (US 2003/0168258).
With respect to claim 13, Jeffryes does not disclose a display.  Koederitz disclose a display (102) to facilitate visually monitoring pressures (see paragraph 44).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included a display as taught by Koederitz in order to display the flow rates and pressures during the wellbore operation.

Response to Arguments
7.	Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
	The Applicant has amended the claims to recite that “the drillstring includes a bottomhole assembly including a turbine”.  As noted above, Jeffryes teaches a hydraulic motor or other downhole rotating mechanism.  Reitsma et al. teaches that a hydraulic motor or turbine can be used to rotate a drill string.  Therefore, it would have been obvious to have used a turbine in Jeffryes and thus the claims are not in condition for allowance.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicole Coy/Primary Examiner, Art Unit 3672